DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 05/13/2022. The examiner acknowledges the amendments to claims 1 – 4, 8 – 9, 15 – 16, and 22. Claims 10 and 19 are cancelled. Claims 1 – 9, 11 - 18, and 20 - 22 are subject to examination hereinbelow.

Response to Arguments
Applicant’s arguments, see pg 11, filed 05/13/2022, with respect to the USC 101 rejection of claims 1 – 9, 11 – 18, and 20 - 22 have been fully considered and are persuasive.  The USC 101 rejection of claims 1 – 9, 11 – 18, and 20 - 22 have been withdrawn. 
Applicant’s arguments, see pg 12, filed 05/13/2022, with respect to the USC 112(b) rejections of claims 1 – 9, 11 – 18, and 20 - 22 have been fully considered and are persuasive.  The USC 112(b) rejections of claims 1 – 9, 11 – 18, and 20 - 22 have been withdrawn. 
Applicant’s arguments, see pg 12 regarding the “worn” multispectral sensor, filed 05/13/2022, with respect to the rejection(s) of claim(s) 1- 3, 5 – 9, 14 – 18, and 20 - 21 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20150148636 A1 to Benaron.
Applicant’s arguments with respect to claim(s) 22 claim interpretation have been considered but are moot because the new ground of rejection does not rely on the previously used reference Sprigle, but a new reference Benaron, and new comments for claim 22 are provided for mapping the claimed binary multispectral sensor (BMS) device to an analogous structure in Benaron.

Claim Objections
Claim 9 objected to because of the following informalities: The word “value” at the last line of the claim should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 - 3, 5 – 9, 14 – 18, and 20 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080221412 A1 to Baker, et al. (cited in previous Office Action, hereinafter Baker) in view of US 20150148636 A1 to Benaron and US 20140358012 A1 to Richards, et al. (cited in previous Office Action, hereinafter Richards).
Regarding claim 1, Baker teaches a device (monitor, 22; Abstract; para [0030]; Fig. 3), comprising:
one or more memories (memory, 44); and
one or more processors communicatively coupled to the one or more memories (processor, 42; para [0032]; para [0038]-[0039]), to:
obtain, from a multispectral sensor device (detector 30) (para [0030]-[0032], detector 30 is configurable to be a multispectral device by being configurable for receiving light of different spectra which are subsequently separated and processed by spectrometer 40 to determine an absorbance spectrum), absorption spectra data associated with tissue of a subject (para [0030]-[0032]), wherein the absorption spectra data is obtained for a plurality of wavelength channels (para [0031]);
determine, based on the absorption spectra data and using a tissue absorption model, an estimate of a water content associated with the tissue (para [0038]-[0043]; note processor 42 determines concentration of constituents (C) including water content Cw, see para [0038]-[0039]);
determine, based on the estimate of the water content, an estimate of a hydration level of the subject (para [0043]; a hydration index is determined based on Cw, see equation (8) of Baker); and perform one or more actions based on the estimate of the hydration level of the subject (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4).
Baker does not directly disclose that the multispectral sensor device is configured to be worn by the subject,
16 or more wavelength channels are used; and
wherein the one or more processors, when performing the one or more actions, are to:
provide a notification regarding water consumption when the estimate of the hydration level satisfies a threshold value.
However, Baker teaches an experimental test of the device including measuring hydration using a spectrometer with a spectral resolution of 18 nm over a range with a total width of 350 nm (Baker para [0044], in an experimental test of the device a spectrometer with a spectral resolution of around 18 nm was used to collect measurements over the wavelength range of 1000-1350 nm [the examiner notes that at a resolution of 18 nm, this indicates the ability for measurements to be collected for around 19 different wavelengths. For example, 1000nm, 1018 nm, 1036 nm, etc.]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention that Baker would have been motivated to sample data across as many channels as possible to collect as much data as possible for analysis. In this case, with 18 nm resolution, it would yield 19 channels.
Benaron teaches a multispectral sensor device worn by a subject [0002, 0175 – 0176].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have the multispectral sensor device worn by a subject, because doing so would have the predictable result of enable the multispectral device to act as an ambient sensor for continuous monitoring to provide an improved user experience and look and feel, as recognized by Benaron [0028].
Richards teaches one or more processors [0081] (Fig 1), when performing one or more actions, are to:
provide a notification regarding water consumption (such as drinking more or less) when an estimate of a hydration level satisfies a threshold value [0111, 0337, 0390].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have wherein the one or more processors, when performing the one or more actions, are to:
provide a notification indicating that the subject is to consume water or is to consume less water when the estimate of the hydration level satisfies a threshold value, because doing so would have the predicable result of enabling the device to notify a user when they should drink more or less when their detected hydration exceeds a certain threshold, as recognized by Richards [0390]. Furthermore, it is well-known in the art that dehydration is caused by a lower than normal fluid volume, so an obvious treatment for a dehydrated patient is to suggest they replenish their fluid volume by drinking fluids such as water or fluids that have a high water content.

Regarding claim 2, Baker in view of Benaron and Richards teach the invention of claim 1, and Baker further teaches the one or more processors, when performing the one or more actions, are to at least one of:
provide the estimate of the hydration level (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4), or
transmit a notification to a user device of a care provider for the subject when the estimate of the hydration level satisfies a threshold value.

Regarding claim 3, Baker in view of Benaron and Richards teach the invention of claim 1, and Baker further teaches the device is integrated with the multispectral sensor device (30) ([0028], detector 30 is integrated within sensor 24 of the device, which is integrated with monitor 22 of the device via cable 32) (Fig 2).

Regarding claim 5, Baker in view of Benaron and Richards teach the invention of claim 1, and Baker further teaches the plurality of wavelength channels are associated with near-infrared light or visible light (Abstract).

Regarding claim 6, Baker in view of Benaron and Richards teach the invention of claim 1, however Baker does not teach the device is configured to contact a skin surface of the subject.
Richards teaches a device is configured to contact a skin surface of the subject [0026, 0076] (Fig. 4B, Fig 7).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have the device is configured to contact a skin surface of the subject, because modifying the device such that it can be worn such that it is in continuous contact of skin would enable continuous monitor of biometric data, as recognized by Richards [0076].

Regarding clam 7, Baker in view of Benaron and Richards teach the invention of claim 1, and Baker further teaches the tissue of the subject is associated with at least one of a wrist, a finger, an arm, a leg, a head (para [0044]), or an ear.

Regarding claim 8, Baker teaches a non-transitory computer-readable medium (memory, 44; Abstract; para [0030]; Fig. 3) storing instructions (para [0032]; para [0039]), the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors (processor, 42; para [0032]; para [0038]-[0039]) to:
obtain, from a multispectral sensor device (detector 30) (para [0030]-[0032], detector 30 is configurable to be a multispectral device by being configurable for receiving light of different spectra which are subsequently separated and processed by spectrometer 40 to determine an absorbance spectrum), absorption spectra data associated with tissue of a subject (para [0039]; processor 42 calculates the concentration (C) based on measured absorbance spectrum data (Am) using equation (4) of Baker with a matrix manipulation environment stored in memory 44);
perform a fitting of the absorption spectra data to a tissue absorption model (para [0038]; note the fitting of measured absorbance spectrum data is performed by multi-linear regression model);
determine, based on the fitting, an estimate of a water content associated with the tissue (para [0038]-[0043]; note processor 42 determines concentration of constituents (C) including water content Cw using the multi-linear regression model, see para [0038]-[0039]); determine, based on the estimate of the water content, an estimate of a hydration level of the subject (para [0043]; a hydration index is determined based on Cw, see equation (8) of Baker); and perform one or more actions based on the estimate of the hydration level of the subject (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4).
Baker does not directly disclose that the multispectral sensor device is configured to be worn by the subject, and
wherein the one or more processors, when performing the one or more actions, are to:
provide a notification regarding water consumption when the estimate of the hydration level satisfies a threshold value.
Benaron teaches a multispectral sensor device worn by a subject [0002, 0175 – 0176].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have the multispectral sensor device worn by a subject, because doing so would have the predictable result of enable the multispectral device to act as an ambient sensor for continuous monitoring to provide an improved user experience and look and feel, as recognized by Benaron [0028].
Richards teaches one or more processors [0081] (Fig 1), when performing one or more actions, are to:
provide a notification regarding water consumption (such as drinking more or less) when an estimate of a hydration level satisfies a threshold value [0111, 0337, 0390].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have wherein the one or more processors, when performing the one or more actions, are to:
provide a notification indicating that the subject is to consume water or is to consume less water when the estimate of the hydration level satisfies a threshold value, because doing so would have the predicable result of enabling the device to notify a user when they should drink more or less when their detected hydration exceeds a certain threshold, as recognized by Richards [0390]. Furthermore, it is well-known in the art that dehydration is caused by a lower than normal fluid volume, so an obvious treatment for a dehydrated patient is to suggest they replenish their fluid volume by drinking fluids such as water or fluids that have a high water content.

Regarding claim 9, Baker in view of Benaron and Richards teach the limitations of claim 8, however Baker does not the one or more instructions, that cause the one or more processors to provide the notification, cause the one or more processors to further at least one of:
Transmit the notification to a user device of the subject value.
Richards teaches one or more instructions, that cause the one or more processors (of a portable biometric monitoring device) to provide the notification [0377], cause the one or more processors to further at least one of:
Transmit the notification to a user device (such as an ice cube maker or a water purifier) of the subject value [0377].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have the one or more instructions, that cause the one or more processors to provide the notification, cause the one or more processors to further at least one of:
Transmit the notification to a user device of the subject value, because doing so would enable triggering of actions of user devices such as an ice maker to start or lower the operating temperature of a water purifier, as recognized by Richards [0337].

 Regarding claim 11, Baker in view of Benaron and Richards teach the invention of claim 8, Baker further teaches the tissue absorption model models light scattering and light absorption in tissue (para [0031]; para [0035]; para [0038]; light intensity directly proportional to the absorbance and scattering in the tissue is converted to tissue absorbance spectrum, which is fed into the multilinear regression model; see equations (3) and (4) of Baker).

Regarding claim 14, Baker in view of Benaron and Richards teach the non-transitory computer-readable medium of claim 8, and Baker further teaches prior to performing the fitting, initial values for the tissue absorption model are determined (para [0036]-[0038]; initial values of tissue absorbance spectra (Aλ1M) required in multilinear regression equation (3) are determined from intensity data stored in memory 44), but fails to teach specifically the determining is performed by the one or more processors caused by the one or more instructions, when executed by one or more processors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the initial values for the tissue absorption model prior to performing the fitting using the said processor of Baker, for example, to eliminate the need of an additional hardware to compute the initial values from data stored in said memory.

Regarding claim 15, Baker teaches a method (Abstract), comprising:
obtaining, by a device and from a multispectral sensor device (detector 30) (para [0030]-[0032], detector 30 is configurable to be a multispectral device by being configurable for receiving light of different spectra which are subsequently separated and processed by spectrometer 40 to determine an absorbance spectrum), absorption spectra data associated with tissue of a subject (para [0030]-[0032]; note the processor obtains measured absorbance spectrum);
determining, by the device and based on the absorption spectra data, an estimate of a water content associated with the tissue (para [0038]-[0043]; note processor 42 determines concentration of constituents (C) including water content Cw, see para [0038]-[0039]);
determining, by the device and based on the estimate of the water content, an estimate of a hydration level of the subject (para [0043]; a hydration index is determined based on Cw, see equation (8) of Baker); and
performing, by the device, one or more actions based on the estimate of the hydration level of the subject (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4).
Baker does not directly disclose that the multispectral sensor device is worn by the subject, and
wherein the performing the one or more actions includes:
provide information regarding water consumption when the estimate of the hydration level satisfies a threshold value.
Benaron teaches a multispectral sensor device worn by a subject [0002, 0175 – 0176].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have the multispectral sensor device worn by a subject, because doing so would have the predictable result of enable the multispectral device to act as an ambient sensor for continuous monitoring to provide an improved user experience and look and feel, as recognized by Benaron [0028].
Richards teaches performing the one or more actions includes:
providing information regarding water consumption (such as whether a user should drink more or less) when the estimate of the hydration satisfies a threshold value [0337, 0390].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have performing the one or more actions includes:
provide information regarding water consumption when the estimate of the hydration level satisfies a threshold value, because doing so would have the predicable result of enabling the device to notify a user when they should drink more or less when their detected hydration exceeds a certain threshold, as recognized by Baker [0390]. Furthermore, it is well-known in the art that dehydration is caused by a lower than normal fluid volume, so an obvious treatment for a dehydrated patient is to suggest they replenish their fluid volume by drinking fluids such as water or fluids that have a high water content.

Regarding claim 16, Baker in view of Benaron and Richards teach the invention of claim 15, and Baker further teaches the one or more actions include at least one of: providing the estimate of the hydration level (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4), or
transmitting a notification to a user device of a care provider for the subject when the estimate of the hydration level satisfies a threshold value.

Regarding claim 17, Baker in view of Benaron and Richards teach the invention of claim 15, and Baker further teaches the tissue of the subject is at least one of a skin layer or a muscle layer (para [0025]).

Regarding claim 18, Baker in view of Benaron and Richards teach the invention of claim 15, and Baker further teaches the estimate of the hydration level of the subject relates to at least one of a hydration level in a skin layer of the subject or a hydration level in a muscle layer of the subject (para [0025]).

Regarding claim 20, Baker in view of Benaron and Richards teach the invention of claim 15, and Baker further teaches the estimate of the water content associated with the tissue is determined using a tissue absorption model (para [0038]-[0039]; note water content is estimated using equations (3) and (4) using measured tissue absorbance spectrum (AM)).

Regarding claim 21, Baker in view of Benaron and Richards teach the device of claim 1 as above, and Baker further teaches the absorption spectra data is based on a plurality of light sources being directed to a tissue of a subject (Baker para {0031], the emitter 28 may include a plurality of illumination fibers [plurality of light sources] for emitting light into the patient's tissue, and in the embodiment illustrated in Fig. 2, the illumination fibers making up emitter 28 are arranged in a circle around the detector).

Regarding claim 22, Baker in view of Benaron and Richards teach the device of claim 1, however Baker does not teach the multispectral sensor device is a binary multispectral sensor (BMS) device.
Benaron teaches a multispectral sensor device is a binary multispectral sensor (BMS) device ([0101, 0276], the multispectral sensor can comprise multiple optic fibers (such as the 7 optical fibers 205A - G in the example shown in Fig 2A), each configured to sense a different wavelength or range of wavelength by having a different spectral filter, such as at 960 nm and 820 nm, which can be used to determine hydration. In this manner, Benaron can be configured to analyze at least two wavelength bands from a multi-wavelength spectrum to determine hydration).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have the multispectral sensor device is a binary multispectral sensor (BMS) device, because doing so would have the predictable result of determining water concentration where water absorbance peaks at multiple points along a spectrum, as recognized by Benaron [0276].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Benaron and Richards as applied to claim 1 above, and further in view of US 2017/0319131 A1 to Xavier da Silveira et al. (cited in previous Office Action, hereinafter “Xavier da Silveira”).
Regarding claim 4, Baker in view of Benaron and Richards teach the invention of claim 1, and Baker further teaches the tissue is a skin layer (para [0025]), however they fail to teach the skin layer is based on a first distance between a light source of the multispectral sensor device and a light detector of the multispectral sensor device, and wherein the tissue is a muscle layer based on a second distance between the light source and the light detector.
Xavier da Silveira teaches a device (wearable device, 100) comprising a processor (processor printed circuit board, 106) to monitor the hydration level of a subject (Abstract) and a multispectral sensor (emitting component, 102; sensor 104; para [0078]), wherein processor obtains and calculates hydration level based on both the light signal from a skin layer (Abstract; para [0076]; para [0080]) based on a first distance between a light source of the multispectral sensor device (illuminators, E1, E2 & E3; Fig. 4) and a light detector of the multispectral sensor device (photodetector, PD; Fig. 4; para [0064]), and the light signal from a muscle layer (para [0076]) based on a second distance between the light source (illuminators, E1, E2 & E3; Fig. 4) and the light detector (photodetector, PD; Fig. 4; para [0064]).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the device of Baker in view of Benaron and Richards to detect absorbance spectra of both skin and muscle layers with the teachings of Xavier da Silveira, for example, in order to increase accuracy and representativeness of calculated hydration level.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Benaron and Richards as applied to claim 8 above, and further in view of US 2014/0155760 A1 to Ridder et al. (cited in previous Office Action, hereinafter “Ridder”).
Regarding claim 12, Baker in view of Benaron and Richards teach the invention of claim 8, but they fail to teach the fitting of the absorption spectra data to the tissue absorption model is performed using a nonlinear least squares procedure.
Ridder teaches a non-transitory computer-readable medium to monitor hydration level of a subject (memory of computing subsystem 500; Abstract; para [0174]; Fig. 2) storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors (para [0387]; para [0394]; note memory stores codes executed by processor, and the codes implement the inventions of Ridder), wherein hydration measurement is obtained by fitting tissue absorption spectra using nonlinear least squares regression method (para [0271]-[0272]).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium of Baker of the combination Baker/Benaron/Richards to perform the fitting of the absorption spectra data using a nonlinear least squares procedure, in order to provide physical meaning to the calculated water content and hydration level, as taught by Ridder (para [0272]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Benaron and Richards as applied to claim 8 above, and further in view of Chen et al. (Journal of Biomedical Science and Engineering (2010)) (cited in previous Office Action, hereinafter “Chen”).
Regarding claim 13, Baker in view of Benaron and Richards teach the invention of claim 8, but they fail to teach the fitting of the absorption spectra data to the tissue absorption model is constrained by a logistic function that provides a boundary for a value of the water content. 
Chen teaches a method of analyzing diagnosis data (Abstract), comprising constraining said data said with logistic function that provides a boundary for the data (pg 570, col 1, para 3) prior to fitting data to a least squares model (pg 569, col 1, para 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Chen to the invention of Baker in view of Benaron and Richards to constrain the fitting of the absorption spectra data to the tissue absorption model by a logistic function that provides a boundary for a value of the water content, in order to resolve the problem of collinearity, as taught by Chen (pg 572, col 2, para 1), thus improving analysis of the relationship between variables.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8909310 B2 and US 9591975 B2 are mentioned because they discloses systems for determining a user’s hydration using optical sensors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791